Exhibit 2.4 EXECUTION COPY [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. TERMINATION AGREEMENT by and between BioMarin Pharmaceutical Inc.,a Delaware corporation, and Ares Trading S.A. 1 [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Table of Contents Page ARTICLE I. DEFINITIONS1 ARTICLE II. TERMINATION OF LICENSE AGREEMENT7 Section 2.01 Termination of License Agreement7 ARTICLE III. TRANSFER OF RIGHTS AND INTEREST IN ASSETS AND ASSUMPTION OF OBLIGATIONS; TRANSFER CONSIDERATION8 Section 3.02 Assumed and Excluded Liabilities8 Section 3.03 Transfer Consideration9 Section 3.04 Late Payments10 ARTICLE IV. TAX MATTERS10 Section 4.01 Tax Matters10 ARTICLE V. REPRESENTATIONS AND WARRANTIES12 Section 5.01 Representations and Warranties of Merck Serono12 Section 5.02 Representations and Warranties of BioMarin13 ARTICLE VI. INDEMNIFICATION14 Section 6.01 Indemnification14 ARTICLE VII. CONFIDENTIALITY17 ARTICLE VIII. TERMINATION19 Section 8.01 Termination19 Section 8.02 Notice of Termination20 Section 8.03 Effect of Termination20 Section 8.04 Withdrawal of Certain Filings21 ARTICLE IX. MISCELLANEOUS21 Section 9.01 Entire Agreement21 Section 9.02 Controlling Law; Venue; Specific Performance21 Section 9.03 Notices22 Section 9.04 Publicity23 -i- [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Table of Contents (continued) Page Section 9.05 Use of Names, Trade Names and Trademarks23 Section 9.06 Accounting Procedures23 Section 9.07 Waiver of Jury Trial24 Section 9.08 Expenses24 Section 9.09 Bulk Sales Statutes24 Section 9.10 Assignment24 Section 9.11 Amendments and Waivers24 Section 9.12 Severability24 Section 9.13 Undertakings of Affiliated Companies25 Section 9.14 Approvals25 Section 9.15 Counterparts25 Section 9.16 Interpretation25 Section 9.17 Further Assurances26 -ii- [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
